Citation Nr: 0405507	
Decision Date: 02/27/04    Archive Date: 03/05/04

DOCKET NO.  01-05 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for residuals of 
rhabdomyolysis induced by anti-lipidic drug, Lopid, with 
acute renal failure.


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from February 1968 to 
October 1970.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1998 rating decision of the 
Chicago, Illinois, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied compensation benefits 
under the provisions of 38 U.S.C.A. § 1151 for residuals of 
rhabdomyolysis induced by anti-lipidic drug, Lopid, with 
acute renal failure.

The Board notes that this appeal is remanded to the RO via 
the Appeals Management Center, in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.


REMAND

In a February 2002 decision, the Board denied entitlement to 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for residuals of rhabdomyolysis induced by anti-
lipidic drug, Lopid, with acute renal failure.  The veteran 
appealed the Board decision to the United States Court of 
Appeals for Veterans Claims (Court).  In April 2003, the 
veteran and the Secretary of VA (parties) filed a joint 
motion to vacate the February 2002 decision and remand the 
case, asserting that the Board failed to ensure that the 
requirements set forth in VA's amended duty to notify statute 
and regulations had been met.  The Court granted the joint 
motion the following month.  The case has been returned to 
the Board for further appellate review.

The parties noted that section 5103(a), title 38, U.S. Code, 
as amended by the Veterans Claims Assistance Act of 2000 
(VCAA), provides the following: 

Upon receipt of a complete or 
substantially complete application, the 
Secretary shall notify the claimant and 
the claimant's representative, if any, of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claim.  As part of that 
notice, the Secretary shall indicate 
which portion of that information and 
evidence, if any, is to be provided by 
the claimant and which portion, if any, 
the Secretary, in accordance with section 
5103A of this title and any other 
applicable provisions of law, will 
attempt to obtain on behalf of the 
claimant.

38 U.S.C. § 5103(a); see also 38 C.F.R. § 3.159(b) (2003) 
(adding an additional duty on VA to request "that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim").  In this case, the veteran has 
not been provided with the evidence necessary to substantiate 
his claim for entitlement to compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for residuals of 
rhabdomyolysis induced by anti-lipidic drug, Lopid, with 
acute renal failure and, in the same document, which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf in connection with this claim.  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); see generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Additionally, the veteran has not been requested to provide 
any evidence in his possession that pertains to the claim.  
Thus, the Board finds that the veteran must be provided with 
the above notice.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should provide the veteran 
with the notice requirements of the VCAA, 
to include notifying him and his 
representative of any information, and 
any medical or lay evidence, not 
previously provided to the Secretary that 
is necessary to substantiate the claim 
for entitlement to compensation benefits 
under the provisions of 38 U.S.C.A. 
§ 1151 for residuals of rhabdomyolysis 
induced by anti-lipidic drug, Lopid, with 
acute renal failure and informing him of 
which information and evidence he was to 
provide to VA and which information and 
evidence VA would attempt to obtain on 
his behalf.  Additionally, the veteran 
should be informed to provide any 
evidence in his possession that pertains 
to the claim.  

2.  If additional evidence is received, 
the RO should then readjudicate the 
claims for entitlement to compensation 
benefits under the provisions of 
38 U.S.C.A. § 1151 for residuals of 
rhabdomyolysis induced by anti-lipidic 
drug, Lopid, with acute renal failure.

3.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
Court.  The Court has stated that 
compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

